Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Lyons et al. (US 2014/0358193) in view of Hughes (US 2015/0100141) references. While in combination these references disclose a wearable patient monitoring device with one or more sensors including a gyroscope for sensing rotation about pitch, roll, and yaw axes, a processor which detects the occurrence of a first event of a multi-event movement having a finite-state-machine representation, subsequently detecting the remaining events matching expected values, detecting a last event and generating an output they fail to teach how the first even it identified by a positive rotation about the pitch axis by an amount above a threshold, with the remaining events being identified with a positive rotation about the pitch axis followed by a negative rotation about the pitch axis. This distinguishes the claimed invention over the prior art and allows for a patient monitoring device with a template matching technique effective in the detection of a specific target activity with greater sensitivity and specificity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791